THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH

http:/Awww.courts.state.nh.us

Court Name: Rockingham Superior Court

 

 

 

Case Name: . State v. Leo Cullinan
Case Number: ____09-s-881
(if known) -

ACKNOWLEDGMENT AND WAIVER OF RIGHTS |

Leo Culliaan - PEEONK ALI Road, Londonderry, New Hampshire

- my attorney being Robert T. Wyman, Esquire do hereby freely and voluntarily make
the following statements which | understand shall apply to each and every indictment, if there be
more than one, to which | intend to plead GUILTY.

 

| have discussed this present plea of GUILTY to the charge i in the indictment with my attorney who
has explained the nature of the charge to me. | fully understand the charge of which | stand accused,

which is:
Conspiracy to commit armed robbery. RSA 629:3

 

 

| understand that | am under no obligation to plead GUILTY, and that even after signing this form | am
still under no obligation to plead GUILTY.

| understand that by pleading GUILTY to the indictment | am giving up the following constitutional
rights at to that crine.

 

 

(MY RIGHT to a sj eedy and public trial. ~
MY RIGHT to a trial by Jury

MY RIGHT to see hear, and question all witnesses. This gives me the opportunity and right to
confront my accusers and cross-examine them myself or through my attorney

MY RIGHT to present evidence and call witnesses in my favor and to testify on my own behalf.

MY RIGHT to remain silent if | choose, which is my right against self-incrimination, and the jury can‘
draw no inference of guilt from my silence.

MY RIGHT to have: the Judge order into court all evidence and witnesses in my favor.
MY RIGHT to have my lawyer continue to defend me, and to present all defenses that | may have.

MY RIGHT not to .e convicted except by proof beyond a reasonable doubt with respect to all
elements of the charge, which have been explained to me by my attorney.

MY RIGHT to have excluded from evidence any. confessions or other evidence obtained in violation of
my constitutional r ghts. .

MY RIGHT to appial, if convicted.
| GIVE UP ALL THE ABOVE RIGHTS OF MY OWN FREE WILL.

 

NHJB-2334-S (10/31/2006) . - . Page 1 of 2

 

 
Case Name: State v. Leo Cullinan
Case Number: ()9-s~-881
ACKNOWLEDGMENT AND WAIVER OF RIGHTS - FELONY

| understand that bv’ pleading GUILTY | am admitting to the truth of the charge against me in the indictment,

_and that, on my adrnission that | am GUILTY and the Judge’s acceptance of my GUILTY plea, a conviction will .
be entered against ne. , *the crime be committed, with 1
mite

| am pleading GUILTY because | am GUILTY. | admit that | Comm ad the Acts Charged in| eindicméntand Cullinan
that | committed thé acts__ by agreeing with 1 or more persons that* (state of mind). No force has

been used upon me:, nor have any threats been made to me, by any member of the Prosecutor's Office or

anyone else in an effort to have me enter this plea of GUILTY to the indictment. No promises have been made

to me by any memter of the Prosecutor's Office or anyone else in the effort to have me enter this plea of

GUILTY to the indictment, except as follows:

Negotiated Plea - One to Three years in State Prision

 

 

However, | understznd that the Judge is not bound by the Prosecutor's recommendation as to sentence. |
understand that | may withdraw my plea if the Judge exceeds the limits of a negotiated plea.

| understand as a co sequence of my plea of GUILTY that the Judge may impose such sentence as in his/her

discretion s/he consijers appropriate, subject, however, to those limits prescribed by law. My attorney, with whose

services | am satisfied, has advised me of the penalties that the Judge can impose for the crime to which | have

pleaded GUILTY. .| understand that his charge against me isa Class__ A Felony and that the maximum penalty is
i years, aid that in addition a fine may be imposed not to exceed $ 4, ’ doliars.

| understand that even though | am pleading GUILTY and giving up my right to call witnesses and testify myself, that
this does not apply to the calling of witnesses and testifying.on the question of the sentence to be imposed.
| am not under the influence of drugs or alcohol.

ALL OF THESE ST.ATEMENTS THAT | HAVE GIVEN TODAY IN THIS ACKNOWLEDGMENT AND WAIVER:.
OF RIGHTS ARE TRUTHFUL AND VOLUNTARILY GIVEN.

| do not have any questions at this time of my attorney or of the Prosecutor’s Office. If there are any questions
of the Judge or if there is anything | would like to say prior to sentencing in this case, my attorney will make this
known to the Judge at the time of my plea to this indictment. | understand the entire contents of this
Acknowledgment arid Waiver of Rights, and | freely and voluntarily sign this form below. | also understand that
| may have a copy cf this form upon request.

 

 

Date 7/9/10 Defendant -©o0 Culiinan

As counsel for the defendant, | have thoroughly explained to the defendant all the above, including the nature
of the charge, the elements of the. offense which the State must prove beyond a reasonable doubt and the

maximum and mininium penalties. | believe the defendant fully underste
Acknowledgment ar.d Waiver of Rights, that s/he is not under.
knowingly, intelligently and voluntarily waives all of his/her rig

 
  
  

 

 

Date ar ASSES ifean oe Bsa" NH Bar No. 8603
The undersigned Justice of the Rockingham Superior _ Court, having inquired into the education and
background of the d2fendant, is satisfied that s/he fully understands all of his/her rights as set forth above, and
that s/he is not under the influence of drugs or alcohol. Court finds that the defendant has the mental capacity
to evaluate these rights and, having done so, to knowingly and intelligently waive all of his/her rights as set
forth in this form, ani the defendant does knowingly, intelligently, and voluntarily waive those rights.

 

 

Date .. Presiding Justice (Lewis, J.)

NHJB-2334-S (10/31/2006) : Page 2 of 2 -

 
THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH

http://www.courts.state.nh.us

Court Name: . __ Rockingham Superior Court

 

 

 

Case Name: State v. Leo Cullinan
- Case Number: 09-s-881
(if known) mo.
WAIVER OF SENTENCE REVIEW
L, Leo Cullinan , have discussed the sentence review procedure set

 

forth in RSA 651:57 through RSA 651:61 with my attorney, with whom | am satisfied, and |
understand that upon review, where appropriate, my sentence can be reduced, increased, or it may
stay the same. i have freely and voluntarily waived my right to a sentence review and understand
that | could have spoken on my behalf at such a review hearing. | have read the foregoing statement
and voluntarily sig) the same.

 

 

Date (79710 - Defendant Leo Cullinan

I, _Robert T. Wyman, Esq. , as counsel for the defendant, have thoroughly
explained to the defendant all of the above, and | believe that the defendant fully understands the
procedure outlinec herein and has the mental capacity to evaluate thi rocedure and, having done

1\4\\3

Date 7/9/10 1 Cou @ Defengant
~ Rofert , Esq. NH Bar No. 8603

   

 

WAIN'ER OF SENTENCE REVIEW BY THE STATE OF NEW HAMPSHIRE

I, , do hereby state that | understand the provisions of
RSA 651:57 through RSA 651:61 which grants the State a right to apply for sentence review of the
State Prison sentence imposed on the aforementioned individual, and | hereby waive this right to
sentence review a: provided in said statutes.

 

 

Date Prosecuting Attorney:

NHJB-2315-S (10/31/2006) oo Page 1 of 1

 
THE STATE OF NEW HAMPSHIRE
7 | JUDICIAL BRANCH

http:/Awww.courts.state.nh.us
Court Name: — Rockingham Superior Court

 

 

 

 

 

 

 

 

 

 

Case Number: -09-S-881
a known) m a moe ae

STATE PRISON SENTENCE.
Plea/Verdict: Guilty a Clerk:
Crime: . Conspiracy: to commit AR 629:3.. Date of Crime: 8/10/07
Monitor: ee Judge: J. Lewis

A finding of GUILT” is entered.

[_] If this box is checked, the defendant is a member or veteran of the armed forces. .
-E] The presentiznce investigation report prepared under RSA 651:4 was considered by the Court.
[_] A presenten se investigation report was waived by: [] Defendant and State [[] Court
[]1. The defendent is sentenced to ine New Hampshire State Prison for not more than 3.
year(s).(mor ths), nor less than year(s) (mon ths). There is added to the minimum

sentence a clisciplinary period ail to 150 days for each year of the minimum term of the
defendant's sentence, to be prorated for any part of the year. |

Cc 2. This sentence is to be served as follows: [x Stand committed. [J Commencing
. L 3. 0 of the minimum sentence is suspended
| (a __ of the maximum sentence i is suspended

Suspensions: are conditioned upon good behavior and compliance with all of the terms of this
order. Any suspended sentence may be imposed after a hearing brought by the State within
years.o f today’s date.

[ ] 4. _. of the sentence is deferred for a period of ,
Thirty. 30) diays prior to the expiration of the deferred period, the defendant may petition the

Court to show cause why the deferred commitment should not be imposed.. Failure to petition
within the prescribed time will result j in the immediate issuance of a warrant for your arrest.

CI} 5. ee of the minimum sentence may be suspended by the
Court on application of the defendant provided the defendant demonstrates meaningful
participation in a sexual offender program while incarcerated.

[_] 6. The sentence is [_] consecutive to
E]  conctrrent with
[_] 7. Pretrial confinement credit: 303. days. from 9/10/09.

[] 8. The Court recommends to the Department of Corrections:
[_] A. Drug end alco hol treatment and counseling

[_] B. Sexual o ffender program
[_]} C. Sentence to be served at the House of Corrections

Lp.

 

 

 

 

Pursuant to RSA 499:10:a, the clerk shall notify the appropriate health care regulatory board if this
conviction is for a felony and the person convicted is licensed or registered as a health care provider.

’ NHJB-2115-S (01/13/2010)

 
ue Ea- T aLlane
Case Name: Stace. v. Leo, Cullinan

~ Case Number: _ 09-:3-881
: STATE PRISON SEN [ENCE __
PROBATION |

[-] 9. The defendant is placed on probation fora ‘period of year(s), upon the usual terms of -
probation and any special: terms of probation determined by. the Probation/Rarole Officer.

Effective: [] Forthwith » (-] Upon Release

fy The defendzint i is ordered to report immediately to the nearest Probation/Parole Field Offi ice.

: o 10. Violation of drobation or any of the terms of this sentence may result in revocation of probation
and imposition of any: sentence within the legal limits for the. underlying offense.

2 OTHER CONDITIONS -

tf 11.The following conditions of this sentence are applicable whether incarceration is suspended.
deferred or mposed or whether there is no incarceration ordered at all. Failure to comply with
~ these conditions may result i in the zimposition of any suspended or deferred sentence.

oO A. Th e defendant i is. fined $_ ____ plus statutory penalty. assessment lo be paid:
: Ty Now. os Fy By _ ee eee :
--[] As determined by the Probation/Parole Officer.
— EL] $_____ ofthe fine is suspended oe
aid Penalty Assessment suspended _

Oo B. ‘Th e defendant i is ordered to make restitution of $_ ___ plus statutory 17%
: -administrative fee :
fe} Through the Dept. Of ‘Cotrections as. directed by the Probation/Parole Off icer
wu Through the Dept. of Corrections on the. following terms: - et ce

 

 

 

o At the request of the defendant or the Dept. of Corrections, a hearing may | be
- scheduled:on the amount or method of payment of restitution.
ae BE) Restitution is not ordered because: :

 

| 2 a Cc. ‘The clefendant is to participate meaningfully and complete. any counseling, treatment
 ande: ducational programs as s directed by the, correctional sulnotlty or Probation/Parole
Officer. -
~ [-] D. Under the direction of the Probation/Parole Offi cer, the defendant shall tour. the
~ [J New Hampshire State Prison.
[.] House of Corrections

7 E.Th e cefendant shall perform : h ours of eommtinty service under the direction of
[_] Probation/Parole Officer —

[x]:F. The ciefendant has waived sentence review in writing or on the record:

['] G. The defendant is ordered to be of good behavior and comply with all the terms of this
sentence

[J H. Other: -

 

 

 

Date = we oe . Presiding ‘Justice

NHJB-2115-S (01/13/2010)

 
